          Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 1 of 16


 1   Jonathan A. Michaels, Esq. – Bar No. 180455
     (jmichaels@mlgaplc.com)
 2   Thomas S. Van, Esq. – Bar No. 209632
     (tvan@mlgaplc.com)
 3   Audrey Beck, Esq. – Bar No. 328467
     (abeck@mlgaplc.com)
 4   MLG, APLC
     600 Anton Blvd., Suite 1240
 5   Costa Mesa, CA 92626
     T. (949) 581-6900
 6   F. (949) 581-6908
 7   Attorneys for Plaintiff,
     Steven Ouzounian
 8
 9
                                UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11
12   STEVEN OUZOUNIAN, an individual;                Case No. 2:20-CV-00179-JAM-KJN
                                                     [Removed from Placer County Superior
13                                                   Court; Case No.: SCV0044047]
14
                  Plaintiff,                         Assigned to: Hon. John A. Mendez
15
           vs.                                       STIPULATED PROTECTIVE ORDER
16
17
     FCA US LLC, a Delaware limited liability
18   company and DOES 1 to 25, inclusive;
                                                     Complaint Filed:   December 12, 2019
19                                                   Trial Date:        January 10, 2022
20
                  Defendants.
21
22
23
24
25
26
27
28



                                                 1
                                    STIPULATED PROTECTIVE ORDER
          Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 2 of 16


 1
                                           STIPULATION
 2
           A protective order is necessary because this action is likely to involve trade
 3
     secrets and other valuable research, development, commercial, financial, technical
 4
     and/or proprietary information for which special protection from public disclosure and
 5
     from use for any purpose other than prosecution of this action is warranted. Such
 6
     confidential and proprietary materials and information consist of, among other things,
 7
     confidential business or financial information, information regarding confidential
 8
     business practices, or other confidential research, development, or commercial
 9
     information (including information implicating privacy rights of third parties),
10
     information otherwise generally unavailable to the public, or which may be privileged
11
     or otherwise protected from disclosure under state or federal statutes, court rules, case
12
     decisions, or common law. Accordingly, to expedite the flow of information, to
13
     facilitate the prompt resolution of disputes over confidentiality of discovery materials,
14
     to adequately protect information the parties are entitled to keep confidential, to ensure
15
     that the parties are permitted reasonable necessary uses of such material in preparation
16
     for and in the conduct of trial, to address their handling at the end of the litigation, and
17
     serve the ends of justice, a protective order for such information is justified in this
18
     matter. It is the intent of the parties that information will not be designated as
19
     confidential for tactical reasons and that nothing be so designated without a good faith
20
     belief that it has been maintained in a confidential, non-public manner, and there is good
21
     cause why it should not be part of the public records of this case.
22
           The parties having stipulated to the entry of this Protective Order, and the Court
23
     otherwise being advised;
24
           IT IS ORDERED that the following provisions and conditions shall govern the
25
     parties:
26
           .
27
28



                                                    2
                                    STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 3 of 16


 1
              Part One: Use Of Designated Materials In Discovery
 2
 3
                 1.     Information, material and/or discovery responses may be
 4
           designated pursuant to this Protective Order by the person or entity
 5
           producing, lodging it or otherwise furnishing it or by any party to this
 6
           action (the “Designating Party”) if: (a) provided or served, formally or
 7
           informally, in response to any formal or informal discovery request,
 8         deposition notice or order in this action; and/or (b) filed or lodged with the
 9         Court. All such information, material and/or discovery responses and all
10         information or material derived therefrom is “Designated Material” under
11         this Protective Order, whether labeled as “CONFIDENTIAL” or
12         “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” as set forth
13         below. Unless and until otherwise ordered by the Court or agreed to in
14         writing by the parties, Designated Material shall be used only in the trial
15         and preparation for trial of this action and shall not be used or disclosed by
16         the receiving party except as expressly provided under the terms of this
17         Protective Order.
18
19               2.     Any party or non-party may designate as “Confidential
20         Information” (by stamping the relevant page “CONFIDENTIAL” or as
21         otherwise set forth herein) any document or response to discovery for the
22         purposes of (i) avoiding invasions of individual privacy and (ii) protecting
23         non-public proprietary information and confidential business, technical,
24         financial and/or personal information relating to the Designating Party’s
25         business, technical, financial, or personal affairs, subject to Local Rules of
26         the United States District Court for the Eastern District of California, Local
27         Rule 141.1 or other applicable rules of court. Any party or non-party may
28         designate as “Highly Confidential Information” (by stamping the relevant
           page “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or as
                                            3
                             STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 4 of 16


 1
           otherwise set forth herein) any document or response to discovery which
 2
           that party or non-party considers in good faith to contain information
 3
           involving trade secrets, or other confidential business, financial, or
 4
           proprietary information, subject to Local Rules of the United States District
 5
           Court for the Eastern District of California, Local Rule 141.1 or other
 6
           applicable rules of court. Where a document or response consists of more
 7
           than one page, the first page and each page on which Designated Material
 8         appears shall be so designated.
 9
10               3.     A party or non-party may designate information disclosed
11         during a deposition or in response to written discovery as
12         “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’
13         EYES ONLY” by so indicating in said responses or on the record at the
14         deposition and requesting the preparation of a separate transcript of such
15         material. In addition, a party or non-party may designate in writing, within
16         30 days after receipt of said responses or of the deposition transcript for
17         which the designation is proposed, that specific pages of the transcript
18         and/or specific responses or documents be treated as “CONFIDENTIAL”
19         or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY.” Any
20         other party may object to such proposal, in writing or on the record. Upon
21         such objection, the parties shall follow the procedures described in
22         paragraph 11 below. After any designation made according to the
23         procedure set forth in this paragraph, the designated documents or
24         information shall be treated according to the designation until the matter is
25         resolved according to the procedures described in paragraph 11 below, and
26         counsel for all parties shall be responsible for marking all previously
27         unmarked copies of the designated material in their possession or control
28         with the specified designation. Notwithstanding the foregoing, any
           testimony read from or directly referencing confidential documents is
                                             4
                             STIPULATED PROTECTIVE ORDER
          Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 5 of 16


 1
                  automatically deemed to be confidential, including any confidential
 2
                  documents that are used as deposition exhibits.
 3
 4
                         4.     All Designated Material produced or exchanged in the course
 5
                  of this case (not including information that is publicly available) shall be
 6
                  used by the party or parties to whom the information is produced solely for
 7
                  the purpose of this case.
 8
 9                       5.     Except with the prior written consent of the other parties, or
10                upon prior order of this Court obtained upon notice to opposing counsel,
11                Confidential Information shall not be disclosed to any person other than:
12                (a)    counsel for the respective parties to this litigation, including in-
13   house counsel and co-counsel retained for this litigation;
14                (b)    employees of such counsel;
15                (c)    individual parties or officers or employees of a party, to the extent
16   deemed necessary by counsel for the prosecution or defense of this litigation;
17                (d)    other individuals legitimately assisting in the administration or
18   preparation of this case for trial such as consultants and expert witnesses retained for the
19   prosecution or defense of this litigation;
20                (e)    any authors or recipients appearing on the face of the Confidential
21   Information; and
22                (f)    the Court, Court personnel, and court reporters.
23                Each recipient of Confidential Information pursuant to (a) through (d) of
24   this paragraph, prior to receiving the Confidential Information, shall be furnished with a
25   copy of this Protective Order and execute a copy of the Certification annexed to this
26   Protective Order certifying that the recipient will not disclose confidential information
27   to any person to whom disclosure is not authorized by the terms of this Protective
28   Order, that the recipient will not use any confidential information in any way
     whatsoever other than for purposes of this action, and that the recipient has read this
                                                   5
                                    STIPULATED PROTECTIVE ORDER
          Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 6 of 16


 1
     Protective Order and agrees to be bound by its terms. The original of each certification
 2
     shall be retained by counsel for that party and furnished to counsel for the producing
 3
     party upon the conclusion of this litigation.;
 4
     Confidential Information may be disclosed to an individualwho refuses to sign the
 5
     Certification only in a deposition at which the party who designated the Confidential
 6
     Information is represented or has been given notice prior to the deposition that
 7
     Confidential Information produced by that party may be used. The portion of the
 8   deposition transcript containing or referencing the Confidential Information shall
 9   automatically be deemed “CONFIDENTIAL” pursuant to paragraph 3 above.
10   Witnesses shown Confidential Information shall not be allowed to retain copies.
11                       6.     Except with the prior written consent of the other parties, or
12                upon prior order of this Court obtained upon notice to opposing counsel,
13                “Highly Confidential—Attorneys’ Eyes Only” Information shall not be
14                disclosed to any person other than:
15                (a)    counsel for the respective parties to this litigation, including co-
16   counsel retained for this litigation;
17                (b)    consultants or expert witnesses retained for the prosecution or
18   defense of this litigation, provided that each such person shall execute a copy of the
19   Certification annexed to this Protective Order (which shall be retained by counsel to the
20   party so disclosing the Highly Confidential Information furnished to counsel for the
21   producing party upon conclusion of this litigation) before being shown or given any
22   Highly Confidential Information;
23                (c)    any authors or recipients appearing on the face of the Highly
24   Confidential Information; and
25                (d)    the Court, Court personnel, and court reporters.
26                Any portion of a deposition transcript containing or referencing Highly
27   Confidential Information shall automatically be designated “HIGHLY
28   CONFIDENTIAL - ATTORNEYS’ EYES ONLY” pursuant to paragraph 3 above.
     Witnesses shown Highly Confidential Information shall not be allowed to retain copies.
                                                      6
                                     STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 7 of 16


 1
 2
                 7.      Any persons receiving Designated Material shall not reveal or
 3
           discuss such information to or with any person who is not authorized by the
 4
           terms of this Protective Order and shall not use such confidential
 5
           information for purposes other than preparation of this action for trial. Any
 6
           recipient of confidential information shall exercise reasonable and
 7
           appropriate care with regard to the storage, custody, and/or use of
 8         confidential information in order to ensure that its confidential nature is
 9         maintained.
10
11               8.      After the conclusion of this action, this Protective Order shall
12         continue to apply to all confidential information provided pursuant to this
13         Protective Order. Any recipient of confidential information agrees to be
14         subject to the jurisdiction of this Court in connection with any proceeding
15         or hearing relating to the confidential information or this Protective Order,
16         including, but not limited to, any proceeding relating to the enforcement of
17         this Protective Order.
18
19               9.      In connection with discovery proceedings as to which a party
20         submits Designated Material, all documents and chamber copies containing
21         Designated Material which are submitted to the Court shall be filed with
22         the Court in sealed envelopes or other appropriate sealed containers. On
23         the outside of the envelopes, a copy of the first page of the document shall
24         be attached. If Designated Material is included in the first page attached to
25         the outside of the envelopes, it may be deleted from the outside copy. The
26         words “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
27         ATTORNEYS’ EYES ONLY” shall be stamped on the envelope and a
28         statement substantially in the following form shall also be printed on the
           envelope:
                                            7
                             STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 8 of 16


 1
     This envelope is sealed pursuant to Order of the Court, contains
 2
     Designated Material and is not to be opened or the contents
 3
     revealed, except by Order of the Court or agreement by the parties.
 4
 5
                 10.    A party may designate as “CONFIDENTIAL” or “HIGHLY
 6
           CONFIDENTIAL—ATTORNEYS’ EYES ONLY” documents or
 7
           discovery materials produced by a non-party by providing written notice to
 8         all parties of the relevant document numbers or other identification within
 9         thirty (30) days after receiving such documents or discovery materials.
10         Any party or non-party may voluntarily disclose to others without
11         restriction any information produced by a non-party and designated as
12         Confidential Information or Highly Confidential Information pursuant to
13         this paragraph.
14
15               11.    If a party contends that any Designated Material is not entitled
16         to treatment as such or at the level of protection designated, that party shall
17         send a written notice to the producing party specifying the items in
18         question. In the event the parties cannot reach an agreement concerning the
19         confidentiality of the item or level of protection designated, the party
20         opposing continued confidentiality shall proceed to file a motion with this
21         Court seeking a determination whether the items are properly subject to
22         this Protective Order. The party or non-party seeking the order has the
23         burden of establishing that the document is entitled to such protection.
24
25               12.    Notwithstanding any challenge to Designated Material as
26         provided in the preceding paragraph, all documents so designated shall be
27         treated as such and shall be subject to the provisions hereof unless and until
28         one of the following occurs:


                                            8
                             STIPULATED PROTECTIVE ORDER
          Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 9 of 16


 1
                 (a)    the party or non-party who designated the Designated Material as
 2
     such withdraws the designation in writing; or
 3
                 (b)    the Court rules the material is not Confidential Information or
 4
     Highly Confidential Information.
 5
 6
                        13.   All provisions of this Protective Order restricting the
 7
                 communication or use of Designated Material shall continue to be binding
 8               after the conclusion of this action, unless otherwise agreed or ordered.
 9               Upon conclusion of the litigation, a party in the possession of Designated
10               Material, other than that which is contained in pleadings, correspondence,
11               and deposition transcripts, shall either (a) return the originals and all
12               photocopies, duplicates, abstracts, and reproductions of such materials no
13               later than 30 days after conclusion of this action to counsel for the party or
14               non-party who provided such information, or (b) destroy such materials
15               and certify in writing within 30 days after conclusion of this action that the
16               originals and all photocopies, duplicates, abstracts, or reproductions of such
17               materials have been destroyed.
18
19                      14.   Nothing herein shall be deemed to waive any applicable
20               privilege or work product protection, or to affect the ability of a party to
21               seek relief for an inadvertent disclosure of material protected by privilege
22               or work product protection. If any person inadvertently produces any
23               Designated Materials without making it with the appropriate legend, the
24               producing party may give written notice to the receiving party or parties,
25               including appropriately stamped copies of the Designated Material, that the
26               document, thing, or response is deemed Designated Material and should be
27               treated as such in accordance with the provisions of this Protective Order.
28               Thereafter, such material shall be treated in accordance with the provisions
                 of this Protective Order.
                                                  9
                                   STIPULATED PROTECTIVE ORDER
          Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 10 of 16


 1
 2                        15.     Nothing in this Protective Order shall be construed to affect
 3                 either the discoverability or admissibility at trial of any document or thing,
 4                 nor shall any party’s or non-party’s assent to this Protective Order be
 5                 deemed to waive that party’s or non-party’s right to object to the
 6                 production of documents and things on appropriate grounds or to move to
 7                 compel the production of documents and things wrongfully withheld from
 8                 production. No party may refer to this Protective Order or the designation
 9                 of Confidential Information or Highly Confidential Information as proof
10                 that such Designated Material is actually confidential or constitutes (or
11                 contains) trade secret material.
12
13                        16.     The terms of this Protective Order do not preclude FCA US
14                 from providing confidential and/or protected information and documents to
15                 the National Highway Traffic Safety Administration (“NHTSA”), either
16                 voluntarily or in connection with FCA US’s obligations under the National
17                 Traffic and Motor Vehicle Safety Act of 1966 (“Safety Act”), 49 U.S.C. §
18                 30101, et seq.
19
20
                        Part Two: Use of Confidential Materials in Court
21
22
            The following provisions govern the treatment of Designated Material used at
23
     trial or submitted as a basis for adjudication of matters other than discovery motions or
24
     proceedings. These provisions are subject to Local Rules of the United States District
25
     Court for the Eastern District of California, Local Rules 141, 141.1 and other rules of
26
     court and must be construed in light of those rules. Where local rules and this agreement
27   differ, the rules control.
28



                                                      10
                                      STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 11 of 16


 1
                    17.   A party that wishes to file with the Court as a basis for
 2
            adjudication of matters other than discovery motions or proceedings, or
 3
            seeks to use at trial, Designated Material, and who seeks to have the record
 4
            containing such information sealed, shall submit to the Court a motion to
 5
            seal.
 6
 7
                    18.   A party that files with the Court as a basis for adjudication of
 8          matters other than discovery motions or proceedings, or seeks to use at
 9          trial, Designated Material marked as such by any other party, and who does
10          not intend to seek to have the record containing such information sealed,
11          shall, at least 5 business days prior to the filing or use of the Designated
12          Material, give written notice to all other parties of the submitting party’s
13          intention to file or use the Designated Material, including specific
14          identification of the Designated Material. Any affected party or non-party
15          may then file a motion to seal in accordance with Local Rule 141, et seq.
16
17                  19.   In connection with a request to have materials sealed pursuant
18          to Sections 17 or 18, the moving party’s declaration shall contain sufficient
19          particularity with respect to the particular Designated Material and the
20          basis for sealing to enable the Court to make the findings without being
21          required to review each item of Designated Material.
22
23                  20.   If any party fails to file materials designated as Designated
24          Material without first obtaining a sealing order in compliance with Local
25          Rule 141, the designating party or any other party to this action may
26          request that the Court place the materials designated as Designated
27          Material under seal. The Clerk of the Court is directed to comply with
28          such a request.


                                             11
                              STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 12 of 16


 1
                  21.      Nothing in this Protective Order shall prevent or otherwise
 2
            restrict counsel from rendering advice to their clients and, in the course of
 3
            rendering such advice, relying upon the examination of materials
 4
            designated as Designated Material. In rendering such advice and otherwise
 5
            communicating with the client, however, counsel shall not make any
 6
            disclosure of any Designated Material, except as permitted by this
 7
            Protective Order.
 8
 9                      Part Three: Modification and Survival
10
11                22.      The parties reserve the right to seek modification of this
12          Protective Order at any time for good cause. The parties shall meet and
13          confer prior to seeking to modify this Protective Order for any reason. To
14          the extent that such modification would result in a change in status or level
15          of protection afforded Designated Material so designated by any non-party,
16          the parties will confer with such non-party prior to seeking to modify this
17          Protective Order. The restrictions imposed by this Protective Order may
18          only be modified or terminated by written stipulation of the parties in this
19          action or by order of this Court.
20
21                23.      This stipulation is for the Court’s consideration and approval
22          as an order. It shall not be construed to create a contract between the
23          parties or between the parties and their respective counsel.
24
25                24.      The Court retains jurisdiction to make such amendments,
26          modifications, and additions to this as it may from time to time deem
27          appropriate.
28



                                             12
                               STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 13 of 16


 1
                      25.    After the conclusion of this action, this Protective Order shall
 2
                continue to apply to all confidential information provided by a party or
 3
                producing non-party and the Court shall retain jurisdiction over all
 4
                recipients of such confidential information for purposes of enforcing the
 5
                provisions of this Protective Order
 6
 7        SO STIPULATED
 8
                                                       MLG, APLC
 9
10   Dated: July 10, 2020                        By:   /s/ Thomas S. Van, Esq.           ____
                                                       Jonathan A. Michaels, Esq.
11                                                     Thomas S. Van, Esq.
                                                       Audrey Beck, Esq.
12                                                     Attorneys for Plaintiff,
                                                       Steven Ouzounian
13
14
                                                       SNELL & WILMER, LLP
15
16   Dated: July 10, 2020                        By:   Chariese R. Solorio, Esq.
                                                       Daniel S. Rodman, Esq.
17                                                     David P. Hansen, Esq.
                                                       Chariese R. Solorio, Esq.
18                                                     Attorneys for Defendant
                                                       FCA US LLC
19
20
21
22
23
24
25
26
27
28



                                                13
                                 STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 14 of 16


 1
                                            ORDER
 2
           Pursuant to Stipulation and Federal Rules of Civil Procedure, Rule 26(c), and
 3
     good cause appearing,
 4
     IT IS SO ORDERED.
 5
 6   Dated: 7/13/2020
 7
                                                 /S/ JOHN A. MENDEZ_______________
 8                                               Judge of the United States District Court
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                14
                                  STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 15 of 16


 1
                   CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
 2
           I, _________________ [NAME], _____________________ [POSITION AND
 3
     EMPLOYER], hereby acknowledge that I am about to receive Confidential Materials
 4
     and/or Highly Confidential Materials supplied in connection with the Proceeding (Steven
 5
     Ouzounian v. FCA US LLC, United States District Court, Central District of California,
 6
     Case No. 2:20-CV-00179-JAM-KJN). I certify that I understand that the Confidential
 7
     Materials and/or Highly Confidential Materials are provided to me subject to the terms
 8   and restrictions of the Stipulation and Protective Order filed in this Proceeding. I have
 9   been given a copy of the Stipulation and Protective Order. I have read it, and I agree to
10   be bound by its terms.
11         I understand that the Confidential Materials and Highly Confidential Materials, as
12   defined in the Stipulation and Protective Order, including any notes or other records that
13   may be made regarding any such materials, shall not be disclosed to anyone except as
14   expressly permitted by the Stipulation and Protective Order. I will not copy or use,
15   except solely for the purposes of this Proceeding, any Confidential Materials or Highly
16   Confidential Materials obtained pursuant to this Stipulation and Protective Order, except
17   as provided therein or otherwise ordered by the Court in the Proceeding.
18         I further understand that I am to retain all copies of all Confidential Materials and
19   Highly Confidential Materials provided to me in the Proceeding in a secure manner, and
20   that all copies of such materials are to remain in my personal custody until termination
21   of my participation in this Proceeding, whereupon the copies of such materials will be
22   returned to counsel who provided me with such materials.
23
24
25
26
27
28



                                                  15
                                   STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-00179-JAM-KJN Document 24 Filed 07/13/20 Page 16 of 16


 1
           I declare under penalty of perjury under the laws of the State of California and the
 2
     laws of the United States of America that the foregoing is true and correct. Executed
 3
     this ___ day of ______, 20____.
 4
 5
 6   Dated: _____________________                 By: ________________________________
                                                      Signature
 7
 8
 9                                                    ________________________________
                                                      Title
10
11                                                    ________________________________
12                                                    Address
13
                                                      ________________________________
14
                                                      City, State, Zip
15
16                                                    ________________________________
17                                                    Telephone Number
18
19
20
21
22
23
24
25
26
27
28



                                                 16
                                   STIPULATED PROTECTIVE ORDER
